Citation Nr: 1236620	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-43 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for headaches, secondary to head injury.

2.  Entitlement to service connection for hypertension, claimed as high blood pressure.
 
3.  Entitlement to service connection for renal failure, also claimed as a kidney disorder.

4.  Entitlement to service connection for acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2002, January 2009, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

The Veteran and his mother testified at an August 2012 hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2009 rating decision, service connection was granted for headaches, secondary to head injury, evaluated as 10 percent disabling, and service connection was denied for hypertension.  

In October 2009, the Veteran submitted a statement indicating his disagreement with the September 2009 decision that evaluated the headache disability as 10 percent disabling.  The Veteran contended that his disability should have been evaluated as 30 percent disabling.  In the same statement, the Veteran expressed disagreement with the denial of service connection for hypertension, which he reported has been continuous since his active service.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Review of the claims file and of VA's internal document tracking database reveals that no Statement of the Case has been issued with respect to either issue.  38 U.S.C.A. § 1114(j) (West 2002).  Therefore, remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

The Veteran has contended that his kidney failure, clinically assessed in April 2008, was caused or aggravated by his hypertension.  Indeed, in VA treatment reports dated in April 2008 and May 2008, VA clinicians first considered his hypertension an aggravating factor for the kidney failure and then assessed the disorder as hypertensive renal disease.  Based on this assertion and medical evidence, the Board finds that the Veteran's renal failure claim is inextricably intertwined with the hypertension claim and therefore may only be considered when the development is completed on the hypertension claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's renal failure claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

As well, the Veteran has reported that his currently assessed depression began in service when he received in-patient treatment in 1985 at the Long Beach Naval Hospital, Long Beach, California.  Current VA treatment records and VA examinations of record contain clinical opinions attributing the depression to his 2008 assessment of renal disease.  Based on this assertion and medical evidence, the Board finds that the Veteran's acquired psychiatric disorder claim, to include depression, is inextricably intertwined with the kidney failure or renal disease claim and therefore may only be considered when the development is completed on the renal disease claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's acquired psychiatric disorder claim would at this point be premature.  See Henderson; Harris. 

Further, as the claims have been remanded for further development, additional records should be requested and included in the claims file.  The Veteran has reported that all of his medical treatment has been through VA, in particular beginning in 1994 at the Omaha VA medical center.  Any mental health records from the Omaha VAMC dating from 1994 to October 2002 should be requested and included in the claims file.  

Finally, under the provisions of 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim, and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3). 

The Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case, and that VA must now reconsider the claim for depression as of the May 2001 application for compensation benefits.  This claim was denied in a March 2002 rating decision that had considered his (outpatient) service treatment records; the Veteran did not express his disagreement.  However, the service treatment records did contain a discharge summary that summarized month long, inpatient mental health care that was given the Veteran in a service hospital.  After he submitted another claim seeking service connection for depression, in June 2009 he submitted photocopies of the daily, in-patient treatment reports for his September through October 1985 hospitalization that he had obtained from NPRC.  As these treatment records had been in existence when the RO first adjudicated the depression claim but they had not been associated with the claims file, VA must now reconsider the claim.  VA should request from NPRC all 1985 in-patient treatment records from the Long Beach Naval Hospital.  (The Veteran's mother testified that she was unsure whether the Veteran was also then hospitalized for his kidneys; therefore, a similar request should be made for any records pertaining to renal disease or treatment.)  The last DD 214 issued to the Veteran is of record and it indicated he was separated in June 1990 with a general discharge for misconduct, drug abuse.  His complete personnel records should also be requested as additional evaluations regarding the Veteran's mental state may reasonably be found among the administrative discharge documents.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to an initial rating greater than 10 percent for headaches, secondary to head injury, and entitlement to service connection for hypertension.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to either issue, return the case to the Board for appellate review.  

2.  Obtain all VA treatment records for the any acquired psychiatric disorders, including depression, from the Omaha VAMC from 1994 to October 2002.  

3.  Contact NPRC and request for inclusion in the claims folder all service, inpatient treatment records dated between July and October 1985 for the Veteran pertaining to mental health or psychiatric treatment at the Long Beach Naval Hospital and request any inpatient treatment records for 1985 pertaining to kidneys or renal disease.  

4.  Contact NPRC and request the Veteran's complete personnel file for inclusion in the record.  

5.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


